DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 05/21/2019 regarding claims 1-71 is fully considered. Of the above claims, claims 1-51 have been canceled, and claims 52-71 have been newly added.
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 02/04/2021 is acknowledged.  The traversal is on the ground(s) that “the claims in Groups I and II are so interrelated that a search of one group of claims will reveal art to the others”.  This is found persuasive, and the restriction requirement is now withdrawn. 
Claim Objections
Claims 52, 57, 69 and 71 are objected to because of the following informalities:  
Regarding claim 52, the recitations of “a leuco dye” in line 5 and “a leuco dye developer” in lines 5-6 should be amended to recite the leuco dye and the leuco dye developer, respective.
Claim 57 recites the limitation "the heat-seal condition indicating package" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 57, the recitations of “a leuco dye” and “a leuco dye developer” in line 6 should be amended to recite the leuco dye and the leuco dye developer, respectively.
Claim 69 recites the limitation "the colored reaction product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 71 recites the limitations "the colored reaction product" in line 2 and “the colored reactor product” in line 4.  There are insufficient antecedent basis for these limitations in the claim.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52, 57, 62, 63 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,822,150 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 52, 57, 62, 63 and 70 of the present application are broader than claims 1 and 3 of US Patent No. 10,822,150. As such, claims 1 and 3 of US Patent ‘150 encompass all the claimed limitations of the present application.
Present Applicant 16/462,817
US Patent 10,822,150
52.     A heat-seal condition indicating package comprising:
first sealing substrate comprising a leuco dye;
     a second sealing substrate comprising a leuco dye developer; and
     a heat-seal coupling the first seating substrate to the second sealing substrate, the heat-seal comprising a colored reaction product of the leuco dye and the leuco dye developer,
     wherein an optical characteristic indicative of the colored reaction product in the heat seal is detectable.
57.     A heat-seal condition indicating package comprising: 
     a first sealing substrate comprising a leuco dye;
     a second sealing substrate comprising a leuco dye developer; and
     a heat-seal region in which the first seating substrate is coupled to the second sealing substrate, the heat-seal region comprising a colored reaction product of the leuco dye and the leuco dye developer. 
62.     The package according to claim 52, wherein the leuco dye is crystal violet lactone.
63.     A method, comprising:
     providing a first sealing substrate comprising a leuco dye; 
     providing a second sealing substrate comprising a leuco dye developer; and 
     heat sealing the first sealing substrate to the second sealing substrate to produce a heat-seal, wherein producing the heat-seal results in a change in an optical characteristic at the heat-seal.
70.     The method according to claim 63, wherein heat sealing the first sealing substrate to the second sealing substrate produces a package comprising a heat-seal region in which the first seating substrate is heat sealed to the second sealing substrate.
heat-seal condition indicating package comprising: 
first sealing substrate comprising a leuco dye; 
     a second sealing substrate comprising a leuco dye developer; 
     a leuco dye sensitizer which dissolves both the leuco dye and the leuco dye developer when melted disposed in or on the surface of the first sealing substrate and/or the second sealing substrate; and 
     a heat-seal produced between the first sealing substrate and the second sealing substrate comprising a heat-seal defect-free state existing between the first sealing substrate and the second sealing substrate which produces a visible color change within the heat-seal after heat sealing the first sealing substrate to the second sealing substrate, and 
     wherein the leuco dye and the leuco dye developer react together to form the visible color change.
crystal violet lactone.

Claims of US Patent ‘150 do not teach the following claimed limitations:
Regarding claim 57, a non-seal region adjacent to the heat seal region, wherein the colored reaction product provides the heat-seal region with an optical characteristic different than the non-seal region.
Regarding claim 70, heat sealing the first sealing substrate to the second sealing substrate produces a package comprising a non-seal region in which the first sealing substrate is not heat sealed to the second sealing substrate.
Obvious and known to one of ordinary skill in the art:
Further regarding claim 57, it would have been obvious to one of ordinary skill in the art that regions that are not heat treated would be non-seal regions and that these regions would have a different optical characteristic than the heat treated regions for the purpose of sealing only the perimeters of the package.
Further regarding claim 70, it would have been obvious to one of ordinary skill in the art that regions that are not heat treated would be non-seal regions and that these regions would have a different optical characteristic than the heat treated regions for the purpose of sealing only the perimeters of the package.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a non-seal region adjacent to the heat seal region, wherein the colored reaction product provides the heat-seal region with an optical characteristic different than the non-seal region; heat sealing the first sealing substrate to the second sealing substrate produces a package comprising a non-seal region in which the first sealing substrate is not heat sealed to the second sealing substrate, as taught by one of ordinary skill in the art, into the  for the purpose of sealing only the perimeters of the package.
Allowable Subject Matter
Claims 52-71 would be allowable if the objections and double patenting rejections, set forth in this Office action, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 52-56, 61 and 62 is the inclusion of the limitations of a heat-seal condition indicating package that include a first sealing substrate comprising a leuco dye; a second sealing substrate comprising a leuco dye developer; and a heat-seal coupling the first seating substrate to the second sealing substrate, the heat-seal comprising a colored reaction product of the leuco dye and the leuco dye developer, wherein an optical characteristic indicative of the colored reaction product in the heat seal is detectable.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 57-60 is the inclusion of the limitations of a first sealing substrate comprising a leuco dye; a second sealing substrate comprising a leuco dye developer; a heat-seal region in which the first seating substrate is coupled to the second sealing substrate, the heat-seal region comprising a colored reaction product of the leuco dye and the leuco dye developer; and a non-seal region adjacent to the heat seat region, wherein the colored reaction 
The primary reason for indicating allowable subject matter of claims 63-71 is the inclusion of method steps of a method for using heat to seal a region having a change in optical characteristic that include providing a first sealing substrate comprising a leuco dye; providing a second sealing substrate comprising a leuco dye developer; and heat sealing the first sealing substrate to the second sealing substrate to produce a heat-seal, wherein producing the heat-seal results in a change in an optical characteristic at the heat-seal. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sabotta et al. (US 2016/0178057 A1) teach providing a visual indication of seal integrigy using leuco dye mixed in a seal compound to indicate exposure to mechanical stress at the seal region.
Ansinn (US 2008/0173385 A1) teaches a method of verifying seal quality of a packaging material using thermochromic ink.
Massie (US 3,616,898) teaches a seal package having a temperature-sensitive ink for visibly indicating effective seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











7 July 2021
/KENDRICK X LIU/Examiner, Art Unit 2853         

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853